July 20, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Jeffrey Riedler Assistant Director Re: Flagstone Reinsurance Holdings, S.A. Registration Statement on Form S-3 Filed June 23, 2010 File No. 167693 Dear Mr. Riedler: This letter is in response to the comments of the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission in your comment letter dated July2, 2010 (the “Comment Letter”) to Flagstone Reinsurance Holdings, S.A. (the “Company”) with respect to the above-referenced registration statement on FormS-3 (the “S-3 Registration Statement”).Enclosed herewith is a copy of Amendment No.1 to the S-3Registration Statement, which has been marked to indicate the changes made to the S-3Registration Statement filed on June23, 2010. The numbered paragraphs and headings below correspond to the headings set forth in the Comment Letter.The Staff’s comments are set forth in italics below followed by the Company’s responses. Where You Can Find More Information, page 19 1. Please revise this section to incorporate by reference your Form8-K filed on May4, 2010. Revisions have been made to page 19 of the S-3Registration Statement in response to your comment. Exhibit 5.1 2. Please revise the 5.1 legal opinion to indicate that the assumptions in Sections5.1.3, 5.1.4, 5.1.7, 5.1.16, 5.1.18, 5.1.19 and 5.1.22 only apply at the time of an issuance of securities.It is not appropriate for the above assumptions to apply as of the date of the opinion. Revisions have been made to pages 3 and 4 of Exhibit5.1 to the S-3 Registration Statement in response to your comment. Please call our attorneys at Cravath, Swaine& Moore LLP − specifically LizabethAnnR. Eisen at (212) 474-1930 or Sarkis Jebejian at (212) 474-1188 − if you have any questions regarding this submission. Very truly yours, /s/ William Fawcett William Fawcett General Counsel cc: Jennifer Riegel Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3561 LizabethAnn R. Eisen, Esq. Sarkis Jebejian, Esq. Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, New York 10019
